ON REHEARING IN BANC.
Per Curiam.
— Upon the argument before the whole court, the defendant insisted on the points mentioned in the opinion filed in the first division, as well as other póints advanced in the brief of its counsel.
*205The court is of opinion that the omission to except to the action of the trial court, in overruling the motion for new trial, debars plaintiffs from presenting for review any of the alleged errors in the rulings at the trial, of which they complain.
This rule of practice we consider settled by the statute on the subject (R. S., 1889, sec. 2302), and by many decisions of this court, some of which are cited in the opinion heretofore filed in the first division.
2. We think defendant can not properly be held ■ to have waived the right .to insist now upon the appli- • cation of this rule, although it did not ask its enforcement on the hearing in division one.
When a cause has been regularly transferred from one of the divisions to the court in banc, it is to be heard there upon the record as presented upon the submission to the court in banc.
3. Plaintiffs’ counsel have asked leave in this court to amend the record by supplying now the needed exception to the overruling of the motion for a new trial.
It was held in Borman v. Goon (1893), 119 Mo. 68 (24 S. W. Rep. 731) that, even the express consent of counsel could not give force or vitality to exceptions preserved after the expiration of the time allowed to file them in the circuit court.
This ruling rests upon the plain and unambiguous terms of the statute requiring the record in a cause to' close at a certain point after the lapse of the term of judgment. R. ¡3., 1889, sec. 2168.
The record can only be kept open thereafter, in the manner prescribed by that section. If the extended time runs out, the trial court has then no power to authenticate a bill preserving exceptions to the prior proceedings.
*206These propositions are settled by too many decisions to require argument now for their support.
There is no material whatever, furnished by the record or papers before us, to indicate that any exception was, in fact, taken to the action of .the trial court on the motion for new trial, or that the omission of the exception in the transcript is the result of misprision of any clerk or other copyist of the original. It is conceded that the record here presents a correct reproduction of the original bill of exceptions on file in the circuit court.
There is nothing to amend by, even if an amendment here, of the bill of exceptions, were allowable. Sutherland v. Round (1893), 57 Fed. Rep. 467.
But, in the circumstances, it is not necessary to solve that question.
■No errors of any sort have been assigned, or suggested as appearing, in the record proper.
However much we might desire to relieve against the apparent hardship of this particular case, we are not free to ignore the limitations on our own power, in that regard, imposed by the law.
The uniform course of decisions in this state, on the points of practice presented by this appeal, leaves us no alternative but to hold that the judgment of the circuit court must be affirmed, and it is so ordered.